Citation Nr: 1748260	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the September 1982 rating decision, which denied entitlement to service connection for posttraumatic stress disorder (PTSD) and atypical anxiety disorder, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, C. B.



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1966 to March 1969, with service in the Republic of Vietnam from June 1968 to March 1969.  He was awarded the Vietnam Service Medal and Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) by way of a September 2010 rating decision, which granted the Veteran's claim of entitlement to service connection for PTSD with an effective date of August 28, 2009.  The Veteran filed a timely appeal with regard to the effective date assigned.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in March 2014.  A transcript of that proceeding has been associated with the claims file.

A May 2014 Board decision remanded the Veteran's earlier effective date claim, as the Veteran had raised a CUE motion regarding the September 1982 denial of his claim for PTSD.  The Board concluded that the earlier effective date claim was inextricably intertwined with the Veteran's CUE motion, and that a decision could not be rendered on the earlier effective date claim until the CUE motion had been adjudicated by the RO.  In a February 2015 Supplemental Statement of the Case, the RO adjudicated the Veteran's CUE motion and claim for an earlier effective date, denying both matters.  

In a May 2015 decision the Board denied the Veteran's CUE motion and claim for an earlier effective date.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2016 Order, the Court vacated the May 2015 Board decision to the extent it denied the Veteran's assertion of CUE in the September 1982 rating decision and remanded the matter for further proceedings.  The Court's Order, and the February 2016 Joint Motion for Partial Remand (JMPR) upon which the Order was based, left undisturbed the Board's denial of an earlier effective date for the grant of service connection for PTSD.

In July 2016, the Board remanded the Veteran's April 2015 CUE motion for initial adjudication by the RO.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).


FINDINGS OF FACT

1.  The September 1982 rating decision was consistent with existing legal authority and the facts of record, and did not contain undebatable error that would have manifestly changed the outcome of the decision at that time with regard to the denial of entitlement to service connection for PTSD and atypical anxiety disorder.

2.  The Veteran's allegations of CUE with respect to the September 1982 rating decision that denied service connection for PTSD and atypical anxiety disorder amount to disagreement as to how VA evaluated, assessed, and weighed the evidence.


CONCLUSION OF LAW

The September 1982 rating decision, which denied service connection for PTSD and atypical anxiety disorder, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (stating an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Accordingly, the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE motion.

Legal Criteria

This case was remanded by the Court in February 2016.  The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1) (West 2014).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2017).

The Court has addressed the question of determining when there is clear and unmistakable error (CUE) in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (finding VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both favorable and unfavorable on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

Analysis

The Veteran presents two theories of CUE.  First, the Veteran contends that he had the same symptoms in 1982 that he presently experiences, that he had every symptom of PTSD in 1982, and that service connection for PTSD should therefore have been granted in September 1982.  See January 2015 VA Form 21-4138.  

Second, the Veteran asserts that the September 1982 rating decision contained CUE because the VA examiner identified the Veteran's atypical anxiety disorder and related it to service, and the RO failed to grant service connection for that condition given the elements for such a claim being met.  See March 2014 Hearing Transcript, pp. 19-20, April 2015 representative submission, and July 2016 Appellate Brief.  

By way of background, on May 14, 1982, the Veteran filed a claim for "Vietnam stress syndrome."  He reported symptoms of flashbacks, nightmares, sleeplessness, loss of temper, forgetfulness, confused thinking, and startle response.

The Veteran was afforded a VA psychiatric examination on August 25, 1982.  The examiner reviewed the Veteran's past social and military history, and noted his report of psychiatric symptoms of nightmares, flash-backs, sleeplessness, nervousness, startle easily, awaken abruptly, loud noises, loss of memory (dates, names, places), confusion, stuttering, mumbled words, anger (at times unreasonably or very suddenly), moodiness, depression, pains in stomach, some difficulty with co-workers, irregular drinking, and continuous smoking.

The examiner performed a mental status evaluation, and found that the Veteran had a neurotic complex of symptoms at present, "that by his history relate back to his experiences in Vietnam."  The examiner added that the Veteran's psychiatric difficulty had many of the features of post-traumatic stress syndrome, and seemed to be mildly disabling at present.  The examiner concluded that Criterion C for a PTSD diagnosis was only equivocally demonstrated based on the examination and interview.  For that reason the examiner concluded that, under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM)-III, the Veteran's diagnosis was atypical anxiety disorder, manifested by insomnia, recurrent nightmares, altered startle response, difficulty concentrating, mild depression, and irritability.  

In its September 13, 1982 rating decision, the RO denied entitlement to service connection for PTSD.  The RO noted that the Veteran's service treatment records (STR) were completely negative for evidence of a nervous disorder, and that the post-service record showed no evidence of a nervous disorder until the Veteran's claim was received.  The RO also noted the recent VA examination identified an atypical anxiety disorder, and the examiner's finding that the Veteran was experiencing a neurotic complex of symptoms that by his history related back to his experiences in Vietnam.  The rating decision concluded that PTSD, claimed by the Veteran, was not shown by the evidence of record.  At the bottom of the decision, it noted that nonservice-connected conditions were post-traumatic stress neurosis (disorder) (alleged), and atypical anxiety disorder.

Upon review of the evidence of record at the time of the September 13, 1982 rating decision, the Board concludes that the Veteran has not met his burden of proof in demonstrating that the rating decision contained CUE.  

The Veteran's first CUE assertion is at odds with the evidence of record at the time of the September 1982 rating decision.  In his January 2015 statement the Veteran wrote that the 1982 VA examiner "clearly stated at that time that I had every symptom of PTSD."  However, a plain reading of the August 1982 VA examination report indicates that while the Veteran had many features of PTSD, he equivocally demonstrated Criterion C for PTSD under the DSM-III (persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness) and thus did not warrant that diagnosis.  Although the Veteran's January 2015 statement cited the opinion of the August 2010 VA examiner, the focus of the inquiry in a CUE claim is the evidence of record at the time of the decision in question; the 2010 examiner's opinion is immaterial to this analysis.  Because the August 1982 VA examiner found a PTSD diagnosis was not warranted, the September 1982 denial of service connection for PTSD was based on the correct facts and law.

The Veteran's second CUE assertion amounts to a disagreement over how the evidence was interpreted by the RO.  The Veteran contends that the elements for service connection for atypical anxiety disorder were met at the time of the September 1982 rating decision, and that the RO clearly erred in not granting service connection for that condition.  The August 1982 examination report stated that the Veteran had a neurotic complex of symptoms at present, "that by his history relate back to his experiences in Vietnam," and the Veteran was diagnosed with atypical anxiety disorder.  However, the September 1982 rating decision began with the finding that the Veteran's STRs were completely negative for evidence of a nervous disorder, and that the post-service record showed no evidence of a nervous disorder until the Veteran's claim was received.  

A review of the Veteran's STRs confirms the RO's findings in this regard, and notably the Veteran expressly denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  See STRs, generally, and March 15, 1969 separation examination and report of medical history.  The first evidence of record of psychiatric symptoms is the Veteran's May 1982 claim, as detailed above.  

Over 30 years have passed since the September 1982 rating decision.  Many laws and regulations have changed and such changes cannot be considered in determining whether a previous decision contained CUE.  As an initial matter, the requirement for the Board and the RO to provide a detailed statement of reasons and bases was not applicable at the time of the challenged decision.  Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the adjudicators were presumed to have made the requisite findings under a presumption of validity).

Given the RO's initial finding that the Veteran's STRs were completely negative for evidence of a nervous disorder, based in part on the Veteran's express denial of psychiatric symptoms at separation from service, the RO's denial of service connection for atypical anxiety disorder is not clear error.  Moreover, it is unclear whether the examiner's statement that the Veteran's symptoms "by his history relate back to his experiences in Vietnam," was an opinion relating the Veteran's atypical anxiety disorder to military service, or a statement recounting that the Veteran related his own symptoms to his experiences in Vietnam.  Even assuming that the statement was relating the Veteran's atypical anxiety disorder to service, the RO made the determination that STRs contained nothing pertaining to a nervous disorder, leaving the in-service element unmet.  As there are multiple plausible readings of the August 1982 examination report, the RO's conclusion cannot be found to be clear error.  Russell, 3 Vet. App. at 313-14.

In summary, the September 1982 rating decision did not contain clear error, and the Veteran's motion must be denied.


ORDER

The motion to revise the September 1982 rating decision on the basis of CUE is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


